PER CURIAM
Appellant in this civil commitment case appeals an order committing her to the custody of the Oregon Health Authority for a period not to exceed 180 days. ORS 426.130. On appeal, appellant contends that the trial court erred in concluding that, as a result of a mental disorder, she is dangerous to others. See ORS 426.005(1)(f). The state concedes that the record does not contain legally sufficient evidence to support the involuntary commitment and that the trial court’s order should be reversed. We agree and accept the state’s concession.
Reversed.